DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63. 

Foreign Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a) -(d), which papers have been placed of record in the file.

Information Disclosure Statement
4. 	The information disclosure statements (IDS) were submitted on 11/30/19 and 11/22/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

       Response to (Preliminary) Amendment
5.	As per Applicant’s instruction as filed on 03/03/22, claims 30-48 and 55-56 have been withdrawn, and claims 26 and 51 have been canceled.

Response to Applicant’s Restriction/Election Response
6.	Applicant’s election with traverse of the Species I corresponding to claims 1-25, 27-29, 49-50, and 52-54 in the reply filed on 03/03/22 has been acknowledged. 
	The Applicant asserts that claims 1-25, 27-29, 49-50, and 52-54 are readable upon the elected species.
Applicant traverses that restriction requirement is improper, due to the following issues: 
a) 	since the imaging method of species I and the image data generation method of species III are closely related as methods related to holographic imagery; and
b)	a search of the imaging method of species I would encompass overlapping areas as the image data generation method of species III, as each species is used in generating holographic images.
However, upon further review/scrutiny, the Examiner respectfully disagrees with the Applicant’s traversal in view of the following reasons. 
In response to the traversal, the lack of unity discussed in the last Restriction/Election Requirement is proper at least based on the following reason(s):
i)	this application contains currently pending amended claims 1-25, 27-50, and 52-56 directed to more than one species of the Applicant’s invention, wherein the species addressed in the last Restriction/Election Requirement are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. Thus, please refer to the PCT Rule 13.1. Furthermore, Species can be made by utilizing figures so as to (specifically) represent each Species that pertains to corresponding claim(s).                                                                 
In response to the traversal a), indeed the figures corresponding to Species 1-Species 3 are related to a broad topic of holographic imagery, but each of the 4 patentably distinct species corresponding to their respective figure is substantially different. 
For example, Species I corresponding to Fig. 1 is substantially different than Species III corresponding to Fig. 3 at least due to following reasons.  
Claim 1 (and eligible corresponding dependent claims 1-25 and 27-29) corresponding to Species I (Fig. 1) recites an imaging method for an image, comprising: 
receiving image data, the image data comprising an image main data and image characteristic data; and 
processing the image main data according to the image characteristic data, generating the holographic image and outputting the holographic image.

Claim 30 (and eligible corresponding dependent claims 30-48 and 55-56) corresponding to Species III (Fig. 3) recites a method and an apparatus, respectively, at least comprising:
an image data generation method, comprising:
extracting a characteristic of an image element needing to be displayed, and taking the extracted characteristic as image characteristic data, the characteristic comprising one or more of an image distance, a receiving object, a scaling, a viewing angle, left and right frames, surface- hidden information, a color, and light intensity; 
separating the characteristic extracted image element into one or more frames according to a time sequence, and taking the one or more frames as an image main data; and 
encapsulating the image main data and the image characteristic data into image data.
Therefore, even though the above sets of claims are generally related to a broad topic of  generating holographic imagery, the above claimed features lack unity of invention (underlined emphasized) because the group(s) of Species I and Species III do not share the same or corresponding special technical feature(s), thereby imposing undue/additional examination burden on the Examiner.
In response to the traversal b), even though a search of the imaging method of species I potentially could encompass overlapping areas as the image data generation method of species III, the above sets of claims corresponding to Species I and Species III do not share the same or corresponding special technical feature(s), so that it is highly unlikely, the search would yield overlapping subject matter in which the Examiner can rely on to find prior art references, without imposing undue/additional examination burden on the Examiner. 
Furthermore, the undue search burden on the Examiner is met by four distinct (mutually exclusive) Species/inventions (Species I-V), wherein each of the Species has diverse elements/limitations between its respective figures/drawings, wherein one embodiment is not deemed obvious over any other Species of embodiments identified as discussed above.
Furthermore, a reasonable search for one Species corresponding to its claims does not necessarily encompass/cover the other Species corresponding to other set of claims.
Moreover, there would be an extra search and undue burden on the Examiner if the restriction/election of species were not required at least because the following reasons apply:
i)     four distinct species would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries);
ii)    four distinct species have acquired a separate status in the art in view of their respective recognized divergent subject matter (for example, each species comprises a claimed/method subject matter, which comprises distinct feature(s) over any other species claimed/method subject matter as discussed above);
iii)    the prior art applicable to one species would not likely be applicable to other species; and
iv)    each of the four distinct species as above has diverse elements between its respective drawings/figures (Figs. 1-4), wherein one species of embodiment is not deemed obvious over any other species of embodiments identified.



In conclusion, since Applicant has elected Species I (Fig. 1) corresponding to claims   1-25, 27-29, 49-50, and 52-54, the Examiner will examine on merits the elected Species I corresponding to claims 1-25, 27-29, 49-50, and 52-54, and the remaining non-elected claims 30-48 and 55-56 have been considered/treated as withdrawn claims, in view of all of the reasons as set forth above.
Henceforth, in view of all of the reasons as set forth above, requirement for unity of invention for Examination purposes as indicated is proper.
The requirement for unity of invention is now deemed proper and is therefore made FINAL. 

      Claim Rejections - 35 USC §102
7.    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.    	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.    	Claims 1 and 49-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OH (2016/0187850 A1).
Regarding claims 1 and 49, OH discloses an apparatus, comprising a processor, wherein the processor enables, when running, the apparatus to at least execute a method, comprising the following steps: 
step 1: receiving/acquiring image data (201), the image data comprising an image main data (501, an amplitude/phase hologram needing to be displayed) and image characteristic data (202, wavelength information, pixel pitch information) (Figs. 2 and 5; paras. [0007], [0052-0053], [0084-0088]); and 
step 10: processing the image main data (the amplitude/phase hologram needing to be displayed) according to the image characteristic data (wavelength information, pixel pitch information), generating the holographic image (204) and outputting the holographic image (130) (abs.; Figs. 1-2; [0045-0053], [0084-0088]).
Regarding claim 50, OH discloses a memory, wherein the memory comprises a computer code (program) stored thereon, and the code is configured to enable, when being run on the processor, the apparatus to at least execute the method (Fig. 8; paras. [0003], [0033-0034], [0111-0120]).

Claim Rejections - 35 USC § 103
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

11.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 2 and 16 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over OH (2016/0187850 A1) in view of Nakajima (2008/0166057 A1), Crisler et al (2016/0299567 A1), and Park (2004/0117497 A1).
Regarding claim 2, OH discloses identifying the image main data or the file characteristic data and the image main data comprised in the image data (501, an amplitude/phase hologram needing to be displayed), and generating the holographic image and outputting the holographic image as discussed above, and
for a plurality of frames, the holographic image processing apparatus may conduct quantization based on a quantized value of a previous or subsequent frame or an original value of a complex field in order to improve a temporal correlation (para. [0074]).
OH does not seem to particularly disclose the steps 3-5 and the partial step 6, and claimed features corresponding to the steps 3-6. 
However, Nakajima teaches video structuring device/method comprising (step 3) separating/dividing the image main data (a video signal inherently comprises a plurality of images corresponding to each image main data) into one or more pieces of frame data, and (step 4) comprising reading the frame data, and identifying a frame image main data separately or the frame main data and the frame characteristic data of the frame data, in order to structure a character string display which properly represents the contents of image content associating it with a video source and improve efficiency of access to a specific portion of a video required by the user, and enable an efficient access to a video of interest by analyzing the contents of a video and presenting resulting structure information as an index list of character string displays (abs.; Fig. 2; paras. [0033], [0114-0115], [0023-0024]).
Furthermore, Crisler et al teaches an electro optical device, and an image processing device, wherein an image characteristic data includes color, comprising ”file characteristic data” (e.g., frame ID info, frame length), “frame characteristic data” (e.g., color),, and a display device comprising (step 5) the frame main data being composed of one or more pieces of sub-frame data (subframes), reading each piece of sub-frame data, identifying a sub-frame main data (red, green, and blue subframes), and sub-frame characteristic data, the sub-frame characteristic data comprising a first characteristic (colors) of the sub-frame data, each image element in the sub-frame main data having the same first characteristic (colors), and extracting/obtaining the first characteristic (colors) data, the frame characteristic data (colors) comprising a practical (suitable for use) content to be used for a field-sequential color display, in order to mitigate artifacts, and further reduce the occurrence and/or the severity of such artifacts (abs.; Figs. 4-5; paras. [0024-0027], [0014]).
Moreover, Park teaches media access control (MAC) system/method comprising monitoring a characteristic of a data frame to be transmitted on a MAC layer after a basic service set (BSS) for the wireless network starts, and changing a file characteristic data (a frame length) if determined as a result of the monitoring that a super-frame length needs to be changed due to a variation in a transmission duration of the data frame, thereby varying the frame length according to a result of monitoring the frame data characteristic and/or a channel status while MAC layers are operated in a WLAN (Fig. 4, 404-405; paras. [0015], [0033], [0043-0044], [0012]).



Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by OH to incorporate/combine Nakajima Crisler et al, and Park’s teachings as above so that the image characteristic data comprises file characteristic data, frame characteristic data, and sub-frame characteristic data, and the imaging method further comprises the following steps: 
step 3: separating the image main data into one or more pieces of frame data; 
step 4: reading the frame data, and identifying a frame main data or the frame main data and the frame characteristic data of the frame data; 
step 5: separating the frame main data into one or more pieces of sub-frame data, reading each piece of sub-frame data, identifying a sub-frame main data and sub-frame characteristic data of the sub-frame data, the sub-frame characteristic data comprising a first characteristic, and each image element in the sub-frame main data having the same first characteristic, and extracting the first characteristic; and 
step 6: processing the sub-frame main data according to the file characteristic data, the frame characteristic data and the sub-frame characteristic data, generating the holographic image and outputting the holographic image, the file characteristic data and the frame characteristic data comprising a practical content or not comprising the practical content, 
in order to structure a character string display which properly represents the contents of image content associating it with a video source and improve efficiency of access to a specific portion of a video required by the user, enable an efficient access to a video of interest by analyzing the contents of a video and presenting resulting structure information as an index list of character string displays, mitigate artifacts and further reduce the occurrence and/or the severity of such artifacts, and vary the frame length according to a result of monitoring the frame data characteristic and/or a channel status while MAC layers are operated in a WLAN.
Regarding claim 16, OH discloses identifying relevant information comprised in the file characteristic data, the relevant information at least comprising a holographic image encoder/compressor to encode/compress the holographic image by quantizing the holographic image to improve at least one of a temporal correlation, a spatial correlation, and a channel correlation of the acquired holographic image, and a holographic image generator to generate the encoded holographic image (para. [0023]).
Crisler et al teaches an electro optical device, and an image processing device, wherein an image characteristic data includes color, comprising ”file characteristic data” (e.g., frame ID info, frame length), “frame characteristic data” (e.g., color),, and a display device comprising (step 5) the frame main data being composed of one or more pieces of sub-frame data (subframes), reading each piece of sub-frame data, identifying a sub-frame main data (red, green, and blue subframes), and sub-frame characteristic data, the sub-frame characteristic data comprising a first characteristic (colors) of the sub-frame data, each image element in the sub-frame main data having the same first characteristic (colors), and extracting/obtaining the first characteristic (colors), the frame characteristic data” (colors) comprising a practical (suitable for use) content to be used for a field-sequential color display as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing al of teachings as above to realize/recognize adjusting the sub-frame or branched sub-frame data according to the relevant information, for substantially the same reasons/rational as discussed above.

13.	Claim 3 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over OH (2016/0187850 A1), Nakajima (2008/0166057 A1), Crisler et al (2016/0299567 A1), and Park (2004/0117497 A1) as applied to claim 2 above, and further in view of Handschy et al (8,130,185 B2).
Regarding claim 3, OH discloses identifying relevant information comprised in the file characteristic data, the relevant information at least comprising a holographic image encoder/compressor to encode/compress the holographic image by quantizing the holographic image to improve at least one of a temporal correlation, a spatial correlation, and a channel correlation of the acquired holographic image, and a holographic image generator to generate the encoded holographic image and output the holographic image (para. [0023]).
Crisler et al teaches an electro optical device, and an image processing device, wherein an image characteristic data includes color, comprising ”file characteristic data” (e.g., frame ID info, frame length), “frame characteristic data” (e.g., color), and a display device comprising (step 5) the frame main data being composed of one or more pieces of sub-frame data (subframes), reading each piece of sub-frame data, identifying a sub-frame main data (red, green, and blue subframes) for each piece of sub-frame data, and sub-frame characteristic data, the sub-frame characteristic data comprising a first characteristic (colors) of the sub-frame data, identifying each image element in the sub-frame main data having the same first characteristic (colors), and extracting/obtaining the first characteristic (colors), the frame characteristic data” (colors) comprising a practical (suitable for use) content to be used for a field-sequential color display as discussed above.
The combination of OH, Nakajima, Crisler et al, and Park does not seem to particularly disclose:
separating the sub-frame main data into one or more pieces of branched sub-frame data, 
reading each piece of branched sub-frame data, identifying a branched sub-frame main data and branched sub-frame characteristic data of the branched sub-frame data,
each image element in the branched sub-frame data having a same second characteristic; and 
generating the holographic image according to the file characteristic data, the frame characteristic data, the sub-frame characteristic data and the branched sub-frame characteristic data and outputting the holographic image.
However, Handschy et al teaches active matrix liquid crystal image generator comprising:
separating the sub-frame main data into one or more pieces of branched sub-frame data, reading each piece of branched sub-frame data, identifying a branched sub-frame main data (gray scale) and branched sub-frame characteristic data (color or monochrome) of the branched sub-frame data, and each image element in the branched sub-frame data having a same second characteristic (color or monochrome), thereby obtaining monochromatic gray scale in the case of a monochromatic display, and obtaining color and sub-subframes (branched subframes) for obtaining color gray scale in the case of a color display (col. 2, lines 60-67; col. 3, lines 1-2 and 29-42). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by OH to incorporate/combine Handschy et al’s teachings as above so as to separate the sub-frame main data into one or more pieces of branched sub-frame data, read each piece of branched sub-frame data, identify a branched sub-frame main data and branched sub-frame characteristic data of the branched sub-frame data, each image element in the branched sub-frame data having the same second characteristic, and generate the holographic image according to the file characteristic data, the frame characteristic data, the sub-frame characteristic data and the branched sub-frame characteristic data and output the holographic image, in order to obtain monochromatic gray scale in the case of a monochromatic display, and obtain color and sub-subframes (branched subframes) for obtaining color gray scale in the case of a color display. 

14.	Claim 4 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over OH (2016/0187850 A1) in view of SUNG et al (2013/0222874 A1).
Regarding claim 4, OH does not seem to particularly disclose, wherein the image characteristic data comprises one or more of an image distance, a receiving object, a viewing angle, a scaling factor, a hidden-surface, left and right frames, an image color and intensity.
However, SUNG et al teaches holographic display/method for generating hologram comprising computer generated hologram (CGH), which can be classified into a calculation method using a look-up table (LUT), and a method of general hologram having a wide viewing angle, and a method of sub-hologram having a limited viewing angle, thereby considerably enhancing computing speed (paras. [0003-0005]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by OH to incorporate/combine SUNG et al’s teaching as above so that the image characteristic data comprises one or more of an image distance, a receiving object, the viewing angle, a scaling factor, a hidden-surface, left and right frames, an image color and intensity, in order to enhance computing speed.

15.	Claim 5 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over OH (2016/0187850 A1) in view of Tsang (2017/0090418 A1).
Regarding claim 5, OH discloses, wherein the image main data is a bitmap, a vector diagram or the hologram needing to be displayed (as discussed above), and 
the bitmap, the vector diagram or the hologram are compressed or uncompressed (Fig. 3; paras. [0011-0012], [0069], [0116]).
OH does not seem to particularly disclose the hologram are encrypted or unencrypted/decrypted.
However, Tsang teaches holographic encryption of multi-dimensional images and decryption of encrypted multi-dimensional images, in order to facilitate generation of a set of holograms based at least in part on the set of complex holograms, and to encrypt the set of holograms using a random phase mask as a private encryption key to facilitate cryptographically securing the set of source images (abs.; paras. [0007-0008]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by OH to incorporate/combine Tsang’s teaching as above so that the hologram are encrypted or unencrypted/decrypted, in order to facilitate generation of a set of holograms based at least in part on the set of complex holograms, and to encrypt the set of holograms using a random phase mask as a private encryption key to facilitate cryptographically securing the set of source images.  

16.	Claim 6 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over OH (2016/0187850 A1), Nakajima (2008/0166057 A1), Crisler et al (2016/0299567 A1), Park (2004/0117497 A1), and Handschy et al (8,130,185 B2) as applied to claim 3 above, and further in view of Fonseca, JR. et al (2017/0048596 A1).
Regarding claim 6, Nakajima teaches video structuring device/method comprising (step 3) separating/dividing the image main data (a video signal inherently comprises a plurality of images corresponding to each image main data) into one or more pieces of frame data, and (step 4) comprising reading the frame data, and identifying a frame image main data separately or the frame main data and the frame characteristic data of the frame data, in order to structure a character string display which properly represents the contents of image content associating it with a video source and improve efficiency of access to a specific portion of a video required by the user, and enable an efficient access to a video of interest by analyzing the contents of a video and presenting resulting structure information as an index list of character string displays (abs.; Fig. 2; paras. [0033], [0114-0115], [0023-0024]).
Furthermore, Crisler et al teaches an electro optical device, and an image processing device, wherein an image characteristic data includes color, comprising ”file characteristic data” (e.g., frame ID info, frame length), “frame characteristic data” (e.g., color),, and a display device comprising (step 5) the frame main data being composed of one or more pieces of sub-frame data (subframes), reading each piece of sub-frame data, identifying a sub-frame main data (red, green, and blue subframes), and sub-frame characteristic data, the sub-frame characteristic data comprising a first characteristic (colors) of the sub-frame data, each image element in the sub-frame main data having the same first characteristic (colors), and extracting/obtaining the first characteristic data (colors), the frame characteristic data” (colors) comprising a practical (suitable for use) content to be used for a field-sequential color display, in order to mitigate artifacts, and further reduce the occurrence and/or the severity of such artifacts (abs.; Figs. 4-5; paras. [0024-0027], [0014]).
Moreover, Handschy et al teaches active matrix liquid crystal image generator comprising:
separating the sub-frame main data into one or more pieces of branched sub-frame data, reading each piece of branched sub-frame data, identifying a branched sub-frame main data (gray scale) and branched sub-frame characteristic data (color or monochrome) of the branched sub-frame data, and each image element in the branched sub-frame data having a same second characteristic (color or monochrome), thereby obtaining monochromatic gray scale in the case of a monochromatic display, and obtaining color and sub-subframes (branched subframes) for obtaining color gray scale in the case of a color display (col. 2, lines 60-67; col. 3, lines 1-2 and 29-42). 
The combination of OH, Nakajima, Crisler et al, and Park does not seem to particularly disclose:
the each frame main data is separated into multiple pieces of sub-frame data, and the color of each image element in the sub-frame data is one in the spectrum; or
the each sub-frame main data is separated into multiple pieces of branched sub-frame data, and the color of each image element in the branched sub-frame data is one in the spectrum.
However, Fonseca, JR. et al teaches system/method for detecting AD in multimedia assets comprising aligning video frames, chrominance information, and especially color layout information (i.e. information regarding the position of colors or spectrum of colors in the frame) of a sequence of video frames, in order to determine the location of advertisements in multimedia assets (para. [0057]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by OH to incorporate/combine Fonseca, JR. et al’s teaching as above so that the each frame main data is separated into multiple pieces of sub-frame data, and the color of each image element in the sub-frame data is one in the spectrum, or the each sub-frame main data is separated into multiple pieces of branched sub-frame data, and the color of each image element in the branched sub-frame data is one in the spectrum in order to determine the location of advertisements in multimedia assets.


17.	Claim 7 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over OH (2016/0187850 A1), Nakajima (2008/0166057 A1), Crisler et al (2016/0299567 A1), and Park (2004/0117497 A1) as applied to claim 2 above, and further in view of Kim et al (2018/0184121 A1).
Regarding claim 7, Park teaches media access control (MAC) system/method comprising monitoring a characteristic of a data frame to be transmitted on a MAC layer after a basic service set (BSS) for the wireless network starts, and changing a file characteristic data (frame length information representing a length of each piece of frame) if determined as a result of the monitoring that a super-frame length needs to be changed due to a variation in a transmission duration of the data frame, thereby varying the frame length according to a result of monitoring the frame data characteristic and/or a channel status while MAC layers are operated in a WLAN (Fig. 4, 404-405; paras. [0015], [0033], [0043-0044], [0012]).
The combination of OH, Nakajima, Crisler et al, and Park does not seem to particularly disclose:
rotating frame or sub-frame or branched sub-frame data belonging to same frame data according to an angle corresponding to the angle information in the frame characteristic data, and outputting the rotated frame or sub-frame or branched sub-frame data.
However, Kim et al teaches sphere projected motion estimation/compensation and mode decision comprising:
a terminal (120) illustrated as a computer display, but embodiments of the present disclosure find application with laptop computers, tablet computers, smart phones, servers, media players, virtual reality head mounted displays, augmented reality display, hologram displays, and/or dedicated video conferencing equipment (para. [0023]);
identifying angle information (alpha) of a frame data (para. [0040]);
rotating frame according to an angle corresponding to the angle information (para. [0040]); and
outputting the rotated frame (to 290), in order to better recognize redundancies in two-dimensional representations of three-dimensional image content, such as with 360° video, and provide for bidirectional exchange of video data (abs.; Figs. 2 and 5-6; paras. [0038-0042], [0006], [0022]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by OH to incorporate/combine Kim et al’s teaching as above so that the frame identification information comprises frame length information representing the length of each piece of frame, and rotating frame or sub-frame or branched sub-frame data belonging to same frame data according to the angle corresponding to the angle information in the frame characteristic data, and outputting the rotated frame or sub-frame or branched sub-frame data, in order to better recognize redundancies in two-dimensional representations of three-dimensional image content, such as with 360° video, and provide for bidirectional exchange of video data. 


18.	Claim 8 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over OH (2016/0187850 A1), Nakajima (2008/0166057 A1), Crisler et al (2016/0299567 A1), and Park (2004/0117497 A1), and Kim et al (2018/0184121 A1) as applied to claim 7 above, and further in view of RYOO et al (2018/0249441 A1).
Regarding claim 8, Crisler et al teaches an electro optical device, and an image processing device, wherein an image characteristic data includes color, comprising ”file characteristic data” (e.g., frame ID info, frame length), “frame characteristic data” (e.g., color), and a display device comprising (step 5) the frame main data being composed of one or more pieces of sub-frame data (subframes), reading each piece of sub-frame data, identifying a sub-frame main data (red, green, and blue subframes), and sub-frame characteristic data, the sub-frame characteristic data comprising a first characteristic (colors) of the sub-frame data, each image element in the sub-frame main data having the same first characteristic (colors), and extracting/obtaining the first characteristic (colors), the frame characteristic data” (colors) comprising a practical (suitable for use) content to be used for a field-sequential color display as discussed above.
Furthermore, Crisler et al teaches the each sub-frame main data is separated into one or more pieces of branched sub-frame data (separated into red, green, and/or blue subframes) as discussed/mentioned above.
The combination of OH, Nakajima, Crisler et al, Park, and Kim does not seem to particularly disclose, wherein the sub-frame characteristic data comprises: 
branched sub-frame identification information, the branched sub-frame identification information comprises branched sub-frame length information representing a length of each branched sub-frame, and 
the each sub-frame main data is separated into one or more pieces of branched sub-frame data according to the branched sub-frame length information.
However, as an additional support, Handschy et al teaches active matrix liquid crystal image generator comprising:
separating the sub-frame main data into one or more pieces of branched sub-frame data, identifying a branched sub-frame main data (gray scale) and branched sub-frame characteristic data (color or monochrome) of the branched sub-frame data, and each image element in the branched sub-frame data having a same second characteristic (color or monochrome), thereby obtaining monochromatic gray scale in the case of a monochromatic display, and obtaining color and sub-subframes (branched subframes) for obtaining color gray scale in the case of a color display (col. 2, lines 60-67; col. 3, lines 1-2 and 29-42). 
Furthermore, RYOO et al teaches wireless communication system comprising sub-frame length information representing a length of a sub-frame, in order to determine QoS (quality of services) characteristics of each service, and efficiently transmit and receive paging in a wireless communication system that supports the plurality of services (paras. [0047], [0011]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by OH to further incorporate/combine Handschy et al and Kim et al’s teachings as above so that the sub-frame characteristic data comprises branched sub-frame identification information, the branched sub-frame identification information comprises branched sub-frame length information representing a length of each branched sub-frame and the each sub-frame main data is separated into one or more pieces of branched sub-frame data according to the branched sub-frame length information, in order to obtain monochromatic gray scale in the case of a monochromatic display, obtain color and sub-subframes (branched subframes) for obtaining color gray scale in the case of a color display, determine QoS (quality of services) characteristics of each service, and efficiently transmit and receive paging in a wireless communication system that supports the plurality of services.

19.	Claim 9 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over OH (2016/0187850 A1), Nakajima (2008/0166057 A1), Crisler et al (2016/0299567 A1), and Park (2004/0117497 A1) as applied to claim 2 above, and further in view of YAJIMA et al (2016/0173397 A1).
Regarding claim 9, Nakajima teaches video structuring device/method comprising (step 3) separating/dividing the image main data (a video signal inherently comprises a plurality of images corresponding to each image main data) into one or more pieces of frame data, and (step 4) comprising reading the frame data, and identifying a frame image main data separately or the frame main data and the frame characteristic data of the frame data, in order to structure a character string display which properly represents the contents of image content associating it with a video source and improve efficiency of access to a specific portion of a video required by the user, and enable an efficient access to a video of interest by analyzing the contents of a video and presenting resulting structure information as an index list of character string displays (abs.; Fig. 2; paras. [0033], [0114-0115], [0023-0024]).

Furthermore, Crisler et al teaches an electro optical device, and an image processing device, wherein an image characteristic data includes color, comprising ”file characteristic data” (e.g., frame identification info, frame length), “frame characteristic data” (e.g., color),, and a display device comprising (step 5) the frame main data being composed of one or more pieces of sub-frame data (subframes), reading each piece of sub-frame data, identifying a sub-frame main data (red, green, and blue subframes), and sub-frame characteristic data, the sub-frame characteristic data comprising a first characteristic (colors) of the sub-frame data, each image element in the sub-frame main data having the same first characteristic (colors), and extracting/obtaining the first characteristic (colors) data, the frame characteristic data (colors) comprising a practical (suitable for use) content to be used for a field-sequential color display, in order to mitigate artifacts, and further reduce the occurrence and/or the severity of such artifacts as discussed above.
The combination of OH, Nakajima, Crisler et al, and Park does not seem to particularly disclose:
the frame identification information comprises, 
a frame end field, an end of each piece of frame data has the frame end field, and 
the image data is separated into one or more pieces of frame data according to the frame end field; and/or 
the frame characteristic data comprises sub-frame identification information, 
the sub-frame identification information comprises a sub-frame end field, an end of each sub-frame has the sub-frame end field, and each frame main data is separated into one or more pieces of sub-frame data according to the sub-frame end field.
However, YAJIMA et al teaches communication control device/method comprising:
general specification of a frame including a Start of Frame (SOF), arbitration field, control field, data field, Cyclic Redundancy Check (CRC) field, acknowledge (ACK) field, and End of Frame (EOF) field, wherein the arbitration field includes the frame identification information, in order to generate a second frame in which is set second identification information regarding which determination will be made at the one or more communication devices that the frame is to be discarded, when first identification information in a first frame received at a first port of the one or more ports is not stored in the memory correlated with the first port (paras. [0048], [0005], [0043], [0010]).

Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by OH to incorporate/combine YAJIMA et al’s teachings as above so that the frame identification information comprises, 
the frame end field, the end of each piece of frame data having the frame end field, and the image data is separated into one or more pieces of frame data according to the frame end field, in order to generate a second frame in which is set second identification information regarding which determination will be made at the one or more communication devices that the frame is to be discarded, when first identification information in a first frame received at a first port of the one or more ports is not stored in the memory correlated with the first port. 

20.	Claim 10 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over OH (2016/0187850 A1), Nakajima (2008/0166057 A1), Crisler et al (2016/0299567 A1), Park (2004/0117497 A1), and YAJIMA et al (2016/0173397 A1) as applied to claim 9 above, and further in view of Handschy et al (8,130,185 B2) and YOON et al (2016/0065381 A1).
Regarding claim 10, Crisler et al teaches an electro optical device, and an image processing device, wherein an image characteristic data includes color, comprising ”file characteristic data” (e.g., frame identification info, frame length), “frame characteristic data” (e.g., color),, and a display device comprising (step 5) the frame main data being composed of one or more pieces of sub-frame data (subframes), reading each piece of sub-frame data, identifying a sub-frame main data (red, green, and blue subframes), and sub-frame characteristic data, the sub-frame characteristic data comprising a first characteristic (colors) of the sub-frame data, each image element in the sub-frame main data having the same first characteristic (colors), and extracting/obtaining the first characteristic (colors) data, the frame characteristic data (colors) comprising a practical (suitable for use) content to be used for a field-sequential color display, in order to mitigate artifacts, and further reduce the occurrence and/or the severity of such artifacts as discussed above.
The combination of OH, Nakajima, Crisler et al, Park, and YAJIMA et al does not seem to particularly disclose:
wherein the sub-frame characteristic data comprises: 
branched sub-frame identification information, the branched sub-frame identification information comprises a branched sub-frame end field, an end of each branched sub-frame has the branched sub-frame end field, and 
the each sub-frame main data is separated into multiple pieces of branched sub-frame data according to the branched sub-frame end field in the step 6.1.
However, Handschy et al teaches active matrix liquid crystal image generator comprising:
separating the sub-frame main data into multiple pieces of branched sub-frame data, identifying a branched sub-frame main data (gray scale) and branched sub-frame characteristic data (color or monochrome) of the branched sub-frame data, and each image element in the branched sub-frame data having a same second characteristic (color or monochrome), thereby obtaining monochromatic gray scale in the case of a monochromatic display, and obtaining color and sub-subframes (branched subframes) for obtaining color gray scale in the case of a color display (col. 2, lines 60-67; col. 3, lines 1-2 and 29-42).
Furthermore, YOON et al teaches method for providing an eMBMS and electronic device comprising a subframe end field, in order to notify a user of the service information by changing and displaying icons corresponding to the one or more content providing services according to the service information, and provide the evolved Multimedia Broadcast/Multicast Service (eMBMS) (abs.; paras. [0101], [0002]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by OH to incorporate/combine Handschy et al and YOON et al’s teachings as above so that the sub-frame characteristic data comprises, 
branched sub-frame identification information, the branched sub-frame identification information comprises a branched sub-frame end field, an end of each branched sub-frame has the branched sub-frame end field, and 
the each sub-frame main data is separated into multiple pieces of branched sub-frame data according to the branched sub-frame end field in the step 6.1, in order to obtain monochromatic gray scale in the case of the monochromatic display, obtain color and sub-subframes (branched subframes) for obtaining color gray scale in the case of the color display, notify a user of the service information by changing and displaying icons corresponding to the one or more content providing services according to the service information, and provide the evolved Multimedia Broadcast/Multicast Service (eMBMS). 

21.	Claim 11 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over OH (2016/0187850 A1), Nakajima (2008/0166057 A1), Crisler et al (2016/0299567 A1), and Park (2004/0117497 A1) as applied to claim 2 above, and further in view of Li et al (2005/0243278 A1).
Regarding claim 11, Crisler et al teaches an electro optical device, and an image processing device, wherein an image characteristic data includes color, comprising ”file characteristic data” (e.g., frame ID info, frame length), “frame characteristic data” (e.g., color),, and a display device comprising (step 5) the frame main data being composed of one or more pieces of sub-frame data (subframes), reading each piece of sub-frame data, identifying a sub-frame main data (red, green, and blue subframes), and sub-frame characteristic data, the sub-frame characteristic data comprising a first characteristic (colors) of the sub-frame data, each image element in the sub-frame main data having the same first characteristic (colors), and extracting/obtaining the first characteristic (colors), the frame characteristic data” (colors) comprising a practical (suitable for use) content to be used for a field-sequential color display as discussed above.
The combination of OH, Nakajima, Crisler et al, and Park does not seem to particularly disclose, identifying that the file characteristic data further comprises left-right frame information, the left-right frame information representing that the frame data in the image main data belongs to left frame data or right frame data; and 
projecting the sub-frame or a branched sub-frame of a frame belonging to a corresponding left frame to a left eye of a user, and projecting the sub-frame or the branched sub-frame of the frame belonging to a right frame to a right eye of the user.
However, Li et al teaches method for streaming/watching 3D video comprising at least two projectors, among which one is a left frame projector and the other is a right frame projector, and generation of a pair of mutual polarized lights projecting respectively on left and right frames of 3D pictures, wherein Audiences wear polarized glasses to make a left frame into the left eye and a right frame into the right eye, so as to form the complete 3D picture, improve the bright evenness of the pictures, easy to maintain screen, and to embrace common and 3D movies (abs.; paras. [0028], [0003]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by OH to incorporate/combine Li et al’s teachings as above so that the file characteristic data further comprises left-right frame information, the left-right frame information representing that the frame data in the image main data belongs to left frame data or right frame data, so as to form the complete 3D picture, improve the bright evenness of the pictures, easy to maintain screen, and to embrace common and 3D movies.

22.	Claims 12-13 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over OH (2016/0187850 A1), Nakajima (2008/0166057 A1), Crisler et al (2016/0299567 A1), and Park (2004/0117497 A1) as applied to claim 2 above, and further in view of Tsang (2015/0131133 A1).
Regarding claim 12, the combination of OH, Nakajima, Crisler et al, and Park does not seem to particularly disclose, wherein the method for processing the image main data and/or the frame main data and/or the sub-frame main data is to generate corresponding phase distribution according to the file characteristic data and/or the frame characteristic data and/or the sub-frame characteristic data.
However, Tsang teaches generation of pure phase digital holograms comprising a display component including a phase-only spatial light modulator display device, in order to facilitate fast generation of pure phase digital holograms, facilitate converting the intensity image to a sparse image, and facilitate converting the complex hologram to the phase-only hologram (abs.; page 17, see Tsang’s claim 13; paras. [0001], [0007-0008]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by OH to incorporate/combine Tsang’s teaching as above so that, the method for processing the image main data and/or the frame main data and/or the sub-frame main data is to generate corresponding phase distribution according to the file characteristic data and/or the frame characteristic data and/or the sub-frame characteristic data, in order to facilitate fast generation of pure phase digital holograms, facilitate converting the intensity image to a sparse image, and facilitate converting the complex hologram to the phase-only hologram.
Regarding claim 13, the combination of OH, Nakajima, Crisler et al, and Park discloses
the image main data and/or the frame main data and/or the sub-frame main data and/or the branched sub-frame main data, and the integrated image data and/or frame data and/or sub-frame data and/or branched sub-frame data as discussed above.
	Furthermore, OH in view of Tsang teaches the phase distribution as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of the teachings as above with respect to claims 2 and 12 to readily realize/recognize that the phase distribution can easily be loaded to the image main data and/or the frame main data and/or the sub-frame main data and/or the branched sub-frame main data, and the integrated image data and/or frame data and/or sub-frame data and/or branched sub-frame data as an output, for substantially the same reasons/rational as discussed above.

23.	Claim 14 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over OH (2016/0187850 A1), Nakajima (2008/0166057 A1), Crisler et al (2016/0299567 A1), Park (2004/0117497 A1), and Tsang (2015/0131133 A1) as applied to claim 13 above, and further in view of Oizumi et al (5,270,857).
Regarding claim 14, the combination of OH, Nakajima, Crisler et al, and Park does not seem to particularly disclose identifying compensation information in the image data, the compensation information comprising one or more of a defocusing coefficient, a spherical aberration coefficient, a chromatic aberration coefficient, an astigmatic coefficient, a distortion coefficient, a field curvature coefficient, a lateral chromatic aberration, a position aberration, a higher order aberration, a diopter coefficient, and an astigmatic coefficient.
However, Oizumi teaches optical system for stabilizing an image comprising:
identifying compensation information in the image data, the compensation information comprising one or more of a defocusing coefficient, a spherical aberration coefficient, a comatic aberration coefficient, an astigmatic coefficient, a distortion coefficient, a field curvature coefficient, a lateral chromatic aberration, a position aberration, a higher order aberration, a diopter coefficient, and an astigmatic coefficient, in order to minimize the production of the decentering aberrations, correct the off-axis aberrations along with the on-axis aberrations in good balance in the compensating lens unit, so that the amount of decentering aberrations produced by decentering the compensating lens unit is lessened.

24.	Claim 15 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over OH (2016/0187850 A1), Nakajima (2008/0166057 A1), Crisler et al (2016/0299567 A1), and Park (2004/0117497 A1) as applied to claim 2 above, and further in view of Kim et al (2018/0184121 A1).
Regarding claim 15, Crisler et al teaches an electro optical device, and an image processing device, wherein an image characteristic data includes color, comprising ”file characteristic data” (e.g., frame ID info, frame length), “frame characteristic data” (e.g., color),, and a display device comprising (step 5) the frame main data being composed of one or more pieces of sub-frame data (subframes), reading each piece of sub-frame data, identifying a sub-frame main data (red, green, and blue subframes), and sub-frame characteristic data, the sub-frame characteristic data comprising a first characteristic (colors) of the sub-frame data, each image element in the sub-frame main data having the same first characteristic (colors), and extracting/obtaining the first characteristic (colors), the frame characteristic data” (colors) comprising a practical (suitable for use) content to be used for a field-sequential color display as discussed above.
The combination of OH, Nakajima, Crisler et al, and Park does not seem to particularly disclose:
identifying angle information in the frame characteristic data; and
rotating frame or sub-frame or branched sub-frame data belonging to same frame data according to an angle corresponding to the angle information in the frame characteristic data, and 
outputting the rotated frame or sub-frame or branched sub-frame data.
However, Kim et al teaches sphere projected motion estimation/compensation and mode decision comprising:
a terminal (120) illustrated as a computer display, but embodiments of the present disclosure find application with laptop computers, tablet computers, smart phones, servers, media players, virtual reality head mounted displays, augmented reality display, hologram displays, and/or dedicated video conferencing equipment (para. [0023]);
identifying angle information (alpha) of a frame data (para. [0040]);
rotating frame according to an angle corresponding to the angle information (para. [0040]); and
outputting the rotated frame (to 290), in order to better recognize redundancies in two-dimensional representations of three-dimensional image content, such as with 360° video, and provide for bidirectional exchange of video data (abs.; Figs. 2 and 5-6; paras. [0038-0042], [0006], [0022]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by OH to incorporate/combine Kim et al’s teachings as above so as to identifying angle information in the frame characteristic data, and rotating frame or sub-frame or branched sub-frame data belonging to same frame data according to an angle corresponding to the angle information in the frame characteristic data, and outputting the rotated frame or sub-frame or branched sub-frame data, in order to better recognize redundancies in two-dimensional representations of three-dimensional image content, such as with 360° video, and provide for bidirectional exchange of video data.



25.	Claim 17 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over OH (2016/0187850 A1), Nakajima (2008/0166057 A1), Crisler et al (2016/0299567 A1), and Park (2004/0117497 A1) as applied to claim 2 above, and further in view of Royer (2007/0210985 A1) and Tsang (2015/0131133 A1).
Regarding claim 17, OH discloses identifying relevant information comprised in the file characteristic data, the relevant information at least comprising a holographic image encoder/compressor to encode/compress the holographic image by quantizing the holographic image to improve at least one of a temporal correlation, a spatial correlation, and a channel correlation of the acquired holographic image, and a holographic image generator to generate the encoded holographic image (para. [0023]).
Nakajima teaches displaying the frame data (paras. [0175], [0194-0196]).
Crisler et al teaches an electro optical device, and an image processing device, wherein an image characteristic data includes color, comprising ”file characteristic data” (e.g., frame ID info, frame length), “frame characteristic data” (e.g., color),, and a display device comprising (step 5) the frame main data being composed of one or more pieces of sub-frame data (subframes), reading each piece of sub-frame data, identifying a sub-frame main data (red, green, and blue subframes), and sub-frame characteristic data, the sub-frame characteristic data comprising a first characteristic (colors) of the sub-frame data, each image element in the sub-frame main data having the same first characteristic (colors), and extracting/obtaining the first characteristic (colors), the frame characteristic data” (colors) comprising a practical (suitable for use) content to be used for a field-sequential color display as discussed above.
The combination of OH, Nakajima, Crisler et al, and Park does not seem to particularly disclose:
reading light intensity information in frame data or sub-frame characteristic data; and 
when displaying the frame data or the sub-frame data, sending the light intensity information to a light source drive or a light source, and 
sending the hologram generated after the processing of the frame or sub-frame main data to a spatial light modulator.
However, Royer teaches 3D imaging system comprising providing/deriving light intensity information in frame data and utilizing the light intensity information to a light source drive or a light source, in order to produce an improved three dimensional viewing process, provide an improved system for recording a three dimensional view and transmitting such view to a remote location, and providing and transmitting a representation of a three dimensional image (para. [0039], [0015-0017]).
Furthermore, Tsang teaches generation of pure phase digital holograms comprising a display component including a phase-only spatial light modulator display device, in order to facilitate fast generation of pure phase digital holograms, facilitate converting the intensity image to a sparse image, and facilitate converting the complex hologram to the phase-only hologram (abs.; page 17, see Tsang’s claim 13; paras. [0001], [0007-0008]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by OH to incorporate/combine Royer and Tsang’s teachings as above so as to read light intensity information in frame data or sub-frame characteristic data, and when displaying the frame data or the sub-frame data, send the light intensity information to a light source drive or the light source, and send the hologram generated after the processing of the frame or sub-frame main data to the spatial light modulator, in order to produce an improved three dimensional viewing process, provide an improved system for recording a three dimensional view and transmitting such view to a remote location, provide and transmit a representation of a three dimensional image, facilitate fast generation of pure phase digital holograms, facilitate converting the intensity image to a sparse image, and facilitate converting the complex hologram to the phase-only hologram.

26.	Claim 18 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over OH (2016/0187850 A1) in view of Tsang (2015/0131133 A1).
Regarding claim 18, OH discloses the characteristic data as discussed above.
OH does not seem to particularly disclose, wherein at least one part of the characteristic data is directly converted into a phase distribution to output to the spatial light modulator.
However, Tsang teaches generation of pure phase digital holograms comprising a display component including a phase-only spatial light modulator display device, in order to facilitate fast generation of pure phase digital holograms, facilitate converting the intensity image to a sparse image, and facilitate converting the complex hologram to the phase-only hologram (abs.; page 17, see Tsang’s claim 13; paras. [0001], [0007-0008]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by OH to incorporate/combine Tsang’s teaching as above so that at least one part of the characteristic data is directly converted into the phase distribution to output to the spatial light modulator, in order to facilitate fast generation of pure phase digital holograms, facilitate converting the intensity image to a sparse image, and facilitate converting the complex hologram to the phase-only hologram.

27.	Claim 19 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over OH (2016/0187850 A1) in view of Katoh et al (2003/0058228 A1) and SATO et al (2007/0273628 A1).
Regarding claim 19, OH does not seem to particularly disclose, 
wherein the image data at least comprises a piece of subordinated frame, and the subordinated frame data only comprises difference information between the subordinated frame data and a previous piece of frame data of the subordinated frame data; and
when displaying the subordinated frame data, taking a combination of frame data of the previous piece of frame data and frame data of the subordinated frame data.
However, Katoh et al teaches a display device comprising displaying a still picture, a subframe (a subordinated frame) signal representing a current frame and a subframe (a   subordinated frame) signal representing the previous frame, so that each of the subframe is displayed in accordance with the subframe signal that has been corrected by a correction circuit (abs.; para. [0155]).
Furthermore, SATO et al teaches a display device comprising a plurality of display combinations in the subframes, which can be set, in order to reduce a blur of a moving image without reducing a brightness of the entire image, so that a high-quality moving image can be displayed (abs.; Fig. 6; paras. [0079], [0007], [0015]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by OH to incorporate/combine Katoh et al’s teaching as above so that the image data at least comprises the piece of subordinated frame, and the subordinated frame data only comprises difference information between the subordinated frame data and a previous piece of frame data of the subordinated frame data, so that each of the subframe is displayed in accordance with the subframe signal that has been corrected by the correction circuit, and further incorporate/combine SATO et al’s teaching as above so that when displaying the subordinated frame data, take the combination of frame data of the previous piece of frame data and frame data of the subordinated frame data, in order to reduce a blur of a moving image without reducing a brightness of the entire image, so that a high-quality moving image can be displayed.

28.	Claims 20 and 25 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over OH (2016/0187850 A1) in view of TSANG (2017/0060089 A1).
Regarding claim 20, OH discloses, wherein the step 1 and/or the step 2 are completed at a server (para. [0091]). 
OH does not seem to particularly disclose the server sending a result to one or more clients.
However, TSANG teaches generating digital holograms comprising a server (1930) sending a data packet to one or more clients (1910), in order to facilitate fast generation of digital holograms or holographic images that can be a reconstructed image that reconstructs the 3-D object scene, and display the holographic image(s) for viewing by an observer (abs.; Fig. 19; paras. [0128-0129], [0001]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by OH to incorporate/combine TSANG’s teaching as above so that the hologram are encrypted or unencrypted/decrypted, in order to facilitate a fast generation of digital holograms or holographic images that can be a reconstructed image that reconstructs the 3-D object scene, and display the holographic image(s) for viewing by an observer. 
Regarding claim 25, TSANG teaches/illustrates, wherein the server (1930) is connected to the client (1910) via a wireless or wired manner (Fig. 19).

29.	Claim 21-24 and 53-54 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over OH (2016/0187850 A1), Nakajima (2008/0166057 A1), Crisler et al (2016/0299567 A1), and Park (2004/0117497 A1) as applied to claim 2 above, and further in view of TSANG (2017/0060089 A1).
Regarding claim 21, OH discloses, wherein the step 1 and/or the step 2 are completed at a server (para. [0091]). 
OH does not seem to particularly disclose the server sending a result to one or more clients.
However, TSANG teaches generating digital holograms comprising a server (1930) sending a data packet to one or more clients (1910), in order to facilitate fast generation of digital holograms or holographic images that can be a reconstructed image that reconstructs the 3-D object scene, and display the holographic image(s) for viewing by an observer (abs.; Fig. 19; paras. [0128-0129], [0001]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by OH to incorporate/combine TSANG’s teaching as above so that the server sends the result to one or more clients, in order to facilitate fast generation of digital holograms or holographic images that can be a reconstructed image that reconstructs the 3-D object scene, and display the holographic image(s) for viewing by an observer, for substantially the same reasons/rational as discussed above.
Regarding claim 22, the combination of OH, Nakajima, Crisler et al, Park, and TSANG would have disclosed, wherein the client sends at least one part of the file characteristic data and/or the frame characteristic data to the server, and/or the client sends instruction information requiring the server to generate the image data to the server, for substantially the same reasons/rational as discussed above.
Regarding claim 23, the combination of OH, Nakajima, Crisler et al, Park, and TSANG would have disclosed, wherein at least one step in the steps 1-6 is completed at the client, and the rest are completed at the server, and the server sends the result to one or more clients, for substantially the same reasons/rational as discussed above.
Regarding claim 24, OH discloses, wherein the step 1 and/or the step 2 are completed at the server (para. [0091]). 
Furthermore, OH discloses an apparatus, comprising a processor, wherein the processor enables, when running, the apparatus to at least execute a method, comprising the following steps: 
step 1: receiving/acquiring image data (201), the image data comprising an image main data (501, an amplitude/phase hologram needing to be displayed) and image characteristic data (202, wavelength information, pixel pitch information) (Figs. 2 and 5; paras. [0007], [0052-0053], [0084-0088]); and 
step 10: processing the image main data (the amplitude/phase hologram needing to be displayed) according to the image characteristic data (wavelength information, pixel pitch information), generating the holographic image (204) and outputting the holographic image as discussed above.
Nakajima teaches video structuring device/method comprising (step 3) separating/dividing the image main data (a video signal inherently comprises a plurality of images corresponding to each image main data) into one or more pieces of frame data, and (step 4) comprising reading the frame data, and identifying a frame image main data separately or the frame main data and the frame characteristic data of the frame data, in order to structure a character string display which properly represents the contents of image content associating it with a video source and improve efficiency of access to a specific portion of a video required by the user, and enable an efficient access to a video of interest by analyzing the contents of a video and presenting resulting structure information as an index list of character string displays as discussed above.
Furthermore, TSANG teaches generating digital holograms comprising the server (1930) sending a data packet to one or more clients (1910), in order to facilitate fast generation of digital holograms or holographic images that can be a reconstructed image that reconstructs the 3-D object scene, and display the holographic image(s) for viewing by an observer as discussed above.
Moreover, TSANG teaches a play scenario parameter comprising one or more of display size, resolution, a distance between an image and a user, and a viewing angle (paras. [0036], [0039], [0041], [0045], [0047]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by OH to incorporate/combine Nakajima and TSANG’s teachings as above so as to send, by the client, a video file and/or the play scenario parameter to the server, and optimize, by the server, the frame data or the sub-frame data or the branched sub- frame data according to the play scenario parameter, and 
send the optimized hologram generated by the frame data or the sub-frame data or the branched sub-frame data to the client, wherein
the play scenario parameter comprises one or more of display size, resolution, a distance between an image and a user, a viewing angle, environment light intensity, surface-hidden information, color information, the compensation information, the scaling, the receiving object, and the left and right frames, for substantially the same reasons/rational as discussed above.
Regarding claims 53-54, TSANG teaches/illustrates, wherein the server (1930) is connected to the client (1910) via a wireless or wired manner (Fig. 19).

30.	Claim 27 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over OH (2016/0187850 A1) in view of Kim (8,749,541 B2).
Regarding claim 27, OH does not seem to particularly disclose wherein upon the determination that a last piece of frame data of the image data is displayed completely and no subsequent input is provided, the current frame data is displayed cyclically.

However, Kim teaches display devices comprising a method of displaying image data on a display further comprising determining whether a current frame is similar relative to a second frame (e.g., a last frame), displaying the current frame and refreshing frames succeeding the current frame at a first rate if the current frame is not similar; and displaying the current frame and refreshing frame(s) succeeding the current frame (e.g., a last frame) at a second rate if the current frame is similar, wherein the first rate is higher than the second rate, and wherein the second rate comprises a repeating cycle comprising a charging mode and a holding mode, in order to reduce the power consumption of the display device. (abs.; see Kim’s claim 12).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by OH to incorporate/combine Kim’s teaching as above so that upon the determination that the last piece of frame data (the last frame) of the image data is displayed completely and no subsequent input is provided, the current frame data is displayed cyclically (in a repeating cycle), in order to reduce the power consumption of the display device.

31.	Claim 28 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over OH (2016/0187850 A1), Nakajima (2008/0166057 A1), Crisler et al (2016/0299567 A1), and Park (2004/0117497 A1) as applied to claim 2 above, and further in view of Tsang (2015/0131133 A1) and Kim (8,749,541 B2).
Regarding claim 28, OH discloses the holographic image output by the step 6 is cached (para. [0104]).
The combination of OH, Nakajima, Crisler et al, and Park does not seem to particularly disclose, wherein the holographic image output by the step 6 is cached and then output to a spatial light modulator in a color cyclic arrangement manner.
Furthermore, Crisler et al teaches an electro optical device, and an image processing device, wherein an image characteristic data includes color, comprising ”file characteristic data” (e.g., frame ID info, frame length), “frame characteristic data” (e.g., color),, and a display device comprising (step 5) the frame main data being composed of one or more pieces of sub-frame data (subframes), reading each piece of sub-frame data, identifying a sub-frame main data (red, green, and blue subframes), and sub-frame characteristic data, the sub-frame characteristic data comprising a first characteristic (colors) of the sub-frame data, each image element in the sub-frame main data having the same first characteristic (colors), and extracting/obtaining the first characteristic (colors), the frame characteristic data” (colors) comprising a practical (suitable for use) content to be used for a field-sequential color display, in order to mitigate artifacts, and further reduce the occurrence and/or the severity of such artifacts (abs.; Figs. 4-5; paras. [0024-0027], [0014]).
However, Tsang teaches generation of pure phase digital holograms comprising a display component including a phase-only spatial light modulator display device, in order to facilitate fast generation of pure phase digital holograms, facilitate converting the intensity image to a sparse image, and facilitate converting the complex hologram to the phase-only hologram (abs.; page 17, see Tsang’s claim 13; paras. [0001], [0007-0008]).
	Furthermore, Kim teaches display devices comprising a method of displaying image data on a display further comprising displaying the current frame and refreshing frame(s) succeeding the current frame (e.g., a last frame) at a second rate if the current frame is similar, wherein the first rate is higher than the second rate, and wherein the second rate comprises a repeating cycle comprising a charging mode and a holding mode, in order to reduce the power consumption of the display device. (abs.; see Kim’s claim 12).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by OH to incorporate/combine Tsang and Kim’s teachings as above so that the holographic image output by the step 6 is cached and then output to the spatial light modulator in the color cyclic arrangement manner, in order to facilitate fast generation of pure phase digital holograms, facilitate converting the intensity image to a sparse image, facilitate converting the complex hologram to the phase-only hologram, and reduce the power consumption of the display device.

32.	Claim 52 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over OH (2016/0187850 A1), Nakajima (2008/0166057 A1), Crisler et al (2016/0299567 A1), and Park (2004/0117497 A1) as applied to claim 2 above, and further in view of Katoh et al (2003/0058228 A1) and SATO et al (2007/0273628 A1).
Regarding claim 52, OH does not seem to particularly disclose, 
wherein the image data at least comprises a piece of subordinated frame/sub-frame, and the subordinated frame/sub-frame data only comprises difference information between the subordinated frame/sub-frame data and a previous piece of frame/sub-frame data of the subordinated frame/sub-frame data; and 
when displaying the subordinated frame/sub-frame data, 
taking a combination of frame/sub-frame data of the previous piece of frame/sub-frame data and frame/sub-frame data of the subordinated frame/sub-frame data as the subordinated frame/sub-frame data.
However, Katoh et al teaches a display device comprising displaying a still picture, a subframe (a subordinated frame) signal representing a current frame and a subframe (a   subordinated frame) signal representing the previous frame, so that each of the subframe is displayed in accordance with the subframe signal that has been corrected by a correction circuit (abs.; para. [0155]).
Furthermore, SATO et al teaches a display device comprising a plurality of display combinations in the subframes, which can be set, in order to reduce a blur of a moving image without reducing a brightness of the entire image, so that a high-quality moving image can be displayed (abs.; Fig. 6; paras. [0079], [0007], [0015]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by OH to incorporate/combine Katoh et al and SATO et al’s teachings as above so that the image data at least comprises the piece of subordinated frame/sub-frame, and the subordinated frame/sub-frame data only comprises difference information between the subordinated frame/sub-frame data and the previous piece of frame/sub-frame data of the subordinated frame/sub-frame data, and 
when displaying the subordinated frame/sub-frame data, 
taking the combination of frame/sub-frame data of the previous piece of frame/sub-frame data and frame/sub-frame data of the subordinated frame/sub-frame data as the subordinated frame/sub-frame data,
in order to reduce a blur of a moving image without reducing a brightness of the entire image, so that a high-quality moving image can be displayed and each of the subframe is displayed in accordance with the subframe signal that has been corrected by a correction circuit.

					Conclusion
33.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Tsang (2014/0065520 A1), generating and displaying holograms. 
B)	Murphy et al (2017/0371299 A1), Mobile hologram apparatus. 
C)	Itagaki et al (11,350,371 B2), Communication control apparatus/method.





Allowable Subject Matter
34.	Claim 29 is objected to as being dependent upon rejected base claim 1, but would be allowable:
	if claim 29 is rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims. 
Dependent claim 29 recites novel features, wherein the prior art of record fails to anticipate or make obvious the novel features as specified in claim 29.
Accordingly, if the amendment is made to the claim(s) listed above, and if rejected claims are canceled, the application would be placed in a condition for allowance.
 

35.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

36.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

37.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAWN S AN/Primary Examiner, Art Unit 2483